AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                          Middle District
                                                       __________ DistrictofofAlabama
                                                                               __________
          UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                     v.                                                     (For Revocation of Probation or Supervised Release)

              ANTHONY DARELL TALLIE
                                                                                             XP
                                                                            Case No. 3:11cr08-WKW-04
                                                                            USM No. 13653-002
                                                                            Stephen Ganter
                                                                                                     Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          1, 2, 5 and 6                   of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                       after denial of guilt.
 The defendant is adjudicated guilty of these violations:
     9LRODWLRQVDQGZHUH',60,66('RQ*29(510(17 6027,21
 Violation Number           Nature of Violation                                                                  Violation Ended
 1                            Defendant failed to participate in a program approved by the                       12/12/2019

                                  USPO for substance abuse which includes testing to
                                  determine whether he has reverted to the use of drugs



        The defendant is sentenced as provided in pages 2 through               3       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                 and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 7778                        01/16/2020
                                                                                                Date of Imposition of Judgment
 Defendant’s Year of Birth:            1979
                                                                            /s/ W. Keith Watkins
 City and State of Defendant’s Residence:                                                             Signature of Judge
 Montgomery, AL
                                                                            W. Keith Watkins, U.S. District Judge
                                                                                                   Name and Title of Judge

                                                                            01/21/2020
                                                                                                             Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                          Judgment—Page   2    of    3
DEFENDANT: ANTHONY DARELL TALLIE
CASE NUMBER: 3:11cr08-WKW-04

                                                      ADDITIONAL VIOLATIONS

                                                                                                              Violation
Violation Number               Nature of Violation                                                            Concluded
2                              The defendant failed to report to the USPO in a manner and frequency           11/25/2019

                               directed by the court or probation officer

5                              The defendant unlawfully possessed a controlled substance                      12/17/2019

6                              The defendant failed to refrain from excessive use of alcohol and purchased,   12/17/2019

                               possessed, used, distributed, or administered a controlled substance or

                               paraphernalia related to a controlled substance, not prescribed by a

                               physician
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page   3       of   3
DEFENDANT: ANTHONY DARELL TALLIE
CASE NUMBER: 3:11cr08-WKW-04

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
Eight (8) months. No Supervised Release to follow. It is ORDERED that the term of supervised release imposed on
August 21, 2012 is REVOKED.


     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends that defendant be designated to a facility where drug treatment is available.



     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                        .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
